AO 106 (Rev.Case     2:19-cm-00014-MEF
             04/10) Application for a Search Warrant   Document 1      Filed 04/25/19 Page 1 of 25 PageID #: 1

                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Western District of Arkansas
                                                           Fart Smith Division


                                                                                                                US DISTRICT COURT
 In the Matter of the Search of                                 Case No.                                    WESTERN DIST ARKANSAS
 Residence, Outbuildings and Vehicles located at                                                                   FIT.ED
 6100 Persimmon Hill Road
                                                                Filed Under Seal
 Booneville, Arkansas 72927                                                                                       APR 2 5 2019
                                                                                                          ~~UGLAS F. YOUNG, Clerk
                                            APPLICATION FOR A SEARCH WARRANT                                           DeputyCiert

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): Residence, Outbuildings and Vehicles located at 6100 Persimmon Hill Road, Booneville,
Arkansas, 72927, more particularly described on "Attachment A".

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
More particularly described on Attachment "B".
         The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                   X evidence of a crime;

                   X contraband, fruits of crime, or other items illegally possessed;

                   X property designed for use, intended for use, or used in committing a crime;

                    D a person to be arrested or a person who is unlawfully restrained.

         The search is related to a violation of:
                 Code Section                                            Offense Description
        16 U.S.C. §§ 470ee(a)                                    Unlawful excavation, removal, damage to, altering or defacing
                                                                 archaeological resources located on public or Indian lands without
                                                                 authority to do so

         The application is based on these facts:

         X Continued on the attached sheet.
          D Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ _ ___, is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                           !Y1 t~:CihN,{      Applicant 's signature


                                                                           Mia T. Prince, Special Agent, U.S. Forest Service

Sworn to before me and signed in my presence.

Date:      4/z5 {l't                                                                              Judge 's signature

City and state: Fort Smith, Arkansas
                                                                           Mark E. Ford, United States Magistrate Judge
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 2 of 25 PageID #: 2




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Mia T. Prince, being first duly sworn, hereby depose and state as follows:


                                       INTRODUCTION

        1.     My name is Mia T. Prince. I have been employed by the United States

Department of Agriculture ("USDA") Forest Service, Law Enforcement and Investigations, since

July 2001. I am a Special Agent, Criminal Investigator, assigned to the Ouachita National Forest

which is within the Westem District of Arkansas, Hot Springs Division. I have worked as a

Special Agent, Criminal Investigator, for the past seven years. I graduated from the Criminal

Investigator Training Program at the Federal Law Enforcement Training Center in Georgia. I

previously served for ten years as a certified uniformed Law Enforcement Officer for the Forest

Service, having graduated from the Land Management Training Program at the Federal Law

Enforcement Training Center in Georgia. In addition to primarily conducting investigations and

enforcement activities under Federal authority, I conduct investigations under State of Arkansas

authority granted pursuant to Arkansas Code Annotated 16-81 : 106 (g)(14). I have received

certification in Archaeological Resources Protection Training through the Federal Law

Enforcement Training Center. I have previously worked in the Southwest United States, an area

that is rich in archaeological resources. I have conducted and assisted with investigations

pursuant to the Archaeological Resource Protection Act ("ARP A"), found in Title 16, United

States Code, Sections 470ee(a) and Title 36 of the Code of Federal Regulations, Part 261 , to

include field assessments, surveillance, and previous search warrant executions particular to

ARP A violations and investigations.
Case 2:19-cm-00014-MEF Document 1                   Filed 04/25/19 Page 3 of 25 PageID #: 3




        2.     Title 16, United States Code, Section 470ee(a), makes it is a crime to excavate,

remove, damage, or otherwise alter or deface, or attempt to excavate, remove, damage, or

otherwise alter or deface any archaeological resource located on public lands or Indian lands

unless such activity is authorized pursuant to a permit issued under Section 470cc(g)(l) of Title

16. The penalty provision in Title 16, Section 470ee(d) provides that any person who knowingly

violates or counsels, procures or solicits, or employs any other person to violate any prohibition

contained in subsection (a) . . . of this section shall, upon conviction, be fined not more than

$10,000 or imprisoned not more than one year, or both: Provided, however, that if the

commercial or archaeological value of the archaeological resources involved and the cost of

restoration and repair of such resources exceeds the sum of $500, such person shall be fined not

more than $20,000 or imprisoned not more than two years, or both .. .. (italics in original).

       3.       Your Affiant is aware that no permit nor authority have been given to excavate,

remove, damage, or otherwise alter or deface; or attempt to excavate, remove, damage or

otherwise alter or deface the Hicks Archeological Site in the Ouachita National Forest within the

Western District of Arkansas.

       4.      The following information in this Affidavit is based upon my personal knowledge ·

and observations, those of fellow federal law enforcement officers, and a Forest Service

Archaeologist. The information in this Affidavit is provided for the limited purpose of

establishing probable cause and does not constitute a complete statement of all the facts related

to this case that are known by your Affiant.

       5.      Based upon my training, experience, and participation in investigating

archaeological resource crimes and other violations, as well as the knowledge I have received

from other law enforcement officers with whom I have worked, I know the following to be true:

                                                2
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 4 of 25 PageID #: 4




        a.     A cellular telephone (or mobile telephone, or wireless telephone) is a handheld

wireless device used for voice and data communication through radio signals. These telephones

send signals through networks of transmitter/receivers, enabling communication with other

cellular telephones or traditional "land line" telephones. A cellular telephone usually contains a

"call log," which records the telephone number, date, and time of calls made to and from the

telephone. In addition to enabling voice communications, cellular telephones offer a broad range

of capabilities. These capabilities include: storing names and phone numbers in electronic

"address books"; sending, receiving, and storing text messages and e-mail; taking, sending,

receiving, and storing still photographs and moving video; storing and playing back audio files ;

storing dates, appointments, and other information on personal calendars; and accessing and

downloading information from the Internet. Cellular telephones may also include global

positioning system ("GPS") technology for determining the location of the device.

       b.       That it is common for looters to offer for sale to other parties archeological

resources illegally taken from Archeological sites. Looters often utilize electronic equipment,

such as cellular telephones, to contact prospective purchasers of looted archeological resources .

Cellular telephones also store data which may indicate numbers of calls placed, numbers of calls

received, time of calls, and information pertaining to the location of the cellular telephones.

        c.       Looters also are known to post photographs with their looted resources on

Facebook and other internet sites to show what they have obtained and also to obtain purchasers

of the items looted. Cellular telephones are often used to transmit these postings.

       d.      Looters often take or cause to be taken photographs and videos of themselves,

their associates, their assets and their products. That looters usually maintain these photographs



                                                 3
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 5 of 25 PageID #: 5




and videos in their possession, often on cellular telephones, m locations over which they

maintain dominion and control;

        e.     Looters often travel in furtherance of their illegal activities, including traveling to

transport artifacts for sale and/or trade. Cellular telephones typically leave records of these

communications.

        f.      Based on my knowledge, training, and experience, I know that electronic devices,

such as cellular telephones, can and often do store information for long periods of time.

Similarly, things that have been viewed via the internet are typically stored for some period of

time on the device. This information can sometimes be recovered with forensics tools.

                                      PROBABLE CAUSE

       6.      On April 30, 2018, a United States Forest Service (USFS) District Employee

found approximately 15 holes dug at the Hicks Archeological Site (3SC0132) located off Forest

Service Road (FSR) P94D in the Ouachita National Forest, within the Western District of

Arkansas. The Hicks Archeological Site was home to North American ancient tribes who used it

as a workshop site to craft arrowheads and other stone tools . Archaeologists estimate the site was

occupied around 3000 B.C. (Late Middle Archaic Period) making it a host to ancient artifacts

and possible human remains/burial items. Based upon your Affiant's research and training, your

Affiant knows that this area is designated as concurrent federal and state jurisdiction.

       7.      On April 30, 2018, USFS Law Enforcement Officer (LEO) Paul Jolivette

("Jolivette") was informed of the incident by the USFS District Employee. Jolivette, in tum,

informed your Affiant of the suspected illegal activity.




                                                 4
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 6 of 25 PageID #: 6




          8.    On May 30, 2018, USFS Archeological Technician Marilyn Huddleston informed

Jolivette that there was evidence of fresh digging in the Hicks Archaeological Site. Huddleston

advised Jolivette that she found two freshly dug holes that she photographed for documentation.

          9.    On June 14, 2018, Jolivette and Joe Liles ("Liles"), who is also a certified federal

law enforcement officer in the Ouachita National Forest, assisted district personnel consisting of

the District Ranger, Forest Archeologist, and three Archeology technicians with the USFS to

conduct damage assessment for the Hicks Archaeological Site. Upon thorough assessment of the

site, it was unanimously determined that the bulk of the disturbances were caused by wild hogs.

A couple of digs, however, were attributed to human activity as evidenced by discarded artifact

pieces.

          10.   On September 21, 2018, Huddleston advised Jolivette and your Affiant that she

had visited the Hicks Archaeological Site and observed new disturbances near Hole #8, 11 , 12,

and by the fire ring. Huddleston also observed a purple flannel Crown Royal liquor bag that was

new to the area. Technical Investigative Equipment (TIE) was deployed in the area to collect

video evidence of illegal digging activities and to identify suspects in the case.

          11.   On October 3, 2018, your Affiant, Liles, Jolivette, and Huddleston hiked into the

Hicks Archaeological Site where evidence of fresh illegal human digging activity was observed,

such as a hole near the fire ring. Located next to the fire ring was a purple Crown Royal bag that

Huddleston had observed on September 21, 2018. An inventory of the Crown Royal bag was

conducted. Approximately 76 worked rocks and point fragments/partial artifact pieces were

located inside the bag. The purple Crown Royal bag was not collected so that the suspects would

not know that officers were aware of their activity. The unique stitching on the Crown Royal bag

was noted and photographed for later identification purposes if needed.

                                                 5
Case 2:19-cm-00014-MEF Document 1                  Filed 04/25/19 Page 7 of 25 PageID #: 7




        12.    On October 30, 2018, Liles and Jolivette returned to the Hicks Archaeological

Site to service the TIE deployed in the area. They immediately noticed signs of new illegal

human activity when they entered the area. There was more digging in the hole located by the

fire ring and the purple Crown Royal bag was gone. Officers observed three new holes believed

to be test holes where it appeared the suspect(s) shallowly dug the surface area. No evidence was

collected from the TIE because the battery on the system died before the suspect(s) entered the

area.

        13.    On December 17, 2018, Liles and Jolivette serviced the TIE on the Hicks

Archaeological Site. Upon arrival at the location, evidence of fresh human foot traffic was

readily apparent that showed foot traffic going into the area where the illegal digging activity

was occurring and TIE was located. Officers observed partial shoe impressions throughout the

site and near some of the new holes. The shoe impressions appeared to be from three different

pairs of hiking boots. At the deployed system's location, fresh digging holes were observed in

front of and around the immediate area. Several digging holes were visible. A cardboard food

box that had been left in an abandoned fire ring was observed. Upon review of the recording and

photographs collected from the TIE, three individuals could be seen digging in the archeological

site using hand tools and light sources while carrying white burlap sacks. Due primarily to the

time of night and the resolution of the camera, an identification of the suspects could not be

achieved from the recordings.

        14.   On December 18, 2018, USFS Archeologist Roger Coleman provided your

Affiant with an initial damage assessment report for damage to the site. The assessment

documented illegal human activity in the site and estimated the damage to be in the amount of



                                               6
Case 2:19-cm-00014-MEF Document 1                     Filed 04/25/19 Page 8 of 25 PageID #: 8




$11,485.27. Since thattime, additional damage has been done at the site, so your Affiant knows

that an updated damage assessment report would reflect an amount greater than $11 ,485 .27.

        15.     On March 8, 2019, Liles and Jolivette went into the Hicks Archaeological Site to

reinstall TIE in the area. Upon entering the site, officers immediately noticed fresh evidence of

human traffic going into the area on a well-defined trail. Officers also observed fresh looter holes

on the trail leading into the site. Upon arriving at the archeological site where the previous illegal

digging occurred, officers observed numerous fresh dug holes located all throughout the area.

The holes varied in size and depth. It was also noted that there was another fire ring. Officers

also observed a Dr. Pepper can near one of the recently dug holes. Liles and Jolivette installed

one unmanned surveillance system and informed your Affiant of the new extensive damage

caused by illegal digging activity at the site.

        16.     On March 15, 2019, officers returned to the site to service the TIE deployed. As

officers reached the site, they immediately observed new digging activity in the area. Your

Affiant observed a circular area that contained approximately six new looter holes to the

right/eastern edge of the site. Shoe impressions were located throughout the area that appeared to

belong to a hiking boot. A Busch beer can was located near a small hole along with a shoe

impression. Your Affiant located a Marlboro cigarette butt near one of the new holes that was

collected as evidence. Up the trail slightly to the left/western edge of the site, another dig area

was located with approximately eight holes. One of the small holes had a shoe impression. Your

Affiant noted a new freshly dug hole at the entrance of the site and saw a shoe impression near

the hole. The shoe appeared to be a hiking boot that was larger in size than the other boot print.

Further into the site on the eastern edge of the site were approximately nine new holes and partial

shoe impressions. Your Affiant observed new digging near a new fire ring with approximately

                                                  7
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 9 of 25 PageID #: 9




six larger holes. One shoe impression was discovered in the area. Near the original fire ring, six

new holes were discovered. Your Affiant also located a clear plastic container with a purple cap

that contained a Batman sticker near the ring. Another Dr. Pepper can was observed that

appeared to be different than the Dr. Pepper can observed by the officers ' last visit to the site.

Approximately 25 feet north from the original fire ring an area contained approximately twelve

holes throughout the area. A partial shoe impression was observed in the area and your Affiant

located ash from a cigarette and a Marlboro cigarette butt located near one of the small holes

which was collected as evidence. A black glove was discovered near a new digging hole north of

the original fire ring. Another large hole located southeast of the main site at the base of a tree

was also discovered. Officers discovered sunflower seed shells scattered throughout the site

which were collected as evidence. A looter pile of discarded artifacts (partial artifact pieces) was

also located at the edge of the hole.

        17.    On March 15, 2019, the video recordings and photographs collected from the TIE

documented that on March 10, 2019 at approximately 1204 through 0129 hours, two individuals

were observed in the site walking around with flashlights . One of the individuals appeared to be

a larger framed individual wearing a ball cap, jacket, and jeans (hereinafter "S l "). Video shows

SI carrying an object in his right hand that appeared to be a bucket. Another individual

(hereinafter "S2") is observed by a tree and holding a long tool that S2 is using to comb the

ground; however, S2's build and clothing were not visible. SI and S2 can be observed picking up

items and placing them into the buckets while in the site. On March 12, 2019 at approximately

1301 hours, a white male (hereinafter "S3") wearing glasses, a camouflage ball cap, a light

colored button up shirt, blue jeans, and hiking boots is observed walking in the site looking at the

holes. On March 13, 2019 at approximately 1701 hours, a white male wearing an orange and

                                                 8
Case 2:19-cm-00014-MEF Document 1                      Filed 04/25/19 Page 10 of 25 PageID #: 10




 grey ball cap, tan jacket, blue jeans with dirty/muddy knees, and hiking boots (hereinafter "S4")

 is observed carrying a small red shovel in his right hand looking at the hole in the site. On March

 13, 2019 at approximately 1711 hours, S4 along with another white male larger in size and who

 appears to be S 1 wearing a white/striped button-up shirt, blue jeans, boots, and a cap is observed

 carrying a black car floor mat. On March 13, 2019 at approximately 1714 hours, both SI and S4

 are seen in the area and one of the males appears to have a firearm in a holster on his right hip

 and a shovel in his left hand. The other male is observed with a shovel in his left hand. Based on

 the recordings and photographs collected from the system, it appears S 1, who was seen at the site

 during the early morning of March 10, 2019, is the same individual observed in the site on

March 13, 2019. This conclusion is based on the individual 's similarity in size, profile, clothing,

 and activity he was conducting within the site.

        18.     On April 2, 2019, your Affiant, Liles, Jolivette, and certified federal law

enforcement officer David Cadle returned to the Hicks Archaeological Site to service the TIE

deployed. Immediately walking on the trail into the site, officers observed three different shoe

impressions in the dirt on the trail. As officers made their way into the site, on the most southern

edge of the trail, new digging activity was observed. There were two new large holes and another

hole near the base of a tree in the area. A Best Choice brand water bottle was also located near a

new hole located on the southwestern edge of the site. On the northwestern edge of the site,

another looter hole was discovered with a Best Choice brand empty water bottle located next to

it. Also found were pieces of partial artifacts discarded in and around the hole. On the eastern

edge of the site, approximately four new dig sites were located near the base of trees located in

the area. Two of the holes were larger in size and at one of the holes, a Coke can and partial

pieces of artifacts (one white in color) that appeared to be discarded by looters were discovered.

                                                   9
Case 2:19-cm-00014-MEF Document 1                  Filed 04/25/19 Page 11 of 25 PageID #: 11




 The northern edge of the site had numerous large holes that appeared to be recently dug. Two

 holes were observed north of the original fire ring in which one of the holes was significant in

 width, length, and depth. Your Affiant located a shoe impression and a third looter hole near the

 northeastern edge of the original fire ring which also was significant in width, length, and depth.

 Near and around the original fire ring, your Affiant observed approximately five new small

 holes.

          19.   On April 2, 2019, your Affiant reviewed the recording/photographs collected

 from the TIE deployed. The recording/photographs revealed that on March 15, 2019 at

 approximately 2004 hours, an individual who appears to be S 1 is observed in the site using a

 light source while digging at the base of a tree located at the southern edge of the site. Another

 individual who appears to be S2 is observed using a light source and digging in the site near the

 original campfire ring. Videos show the individuals continue to actively dig in the southern edge

 of the site. It also appears that S3 is walking toward the other two suspects using a light source.

 Due primarily to the time of night and the resolution of the camera, an identification of the

 suspects could not be positively achieved from the recordings.

          20.   On March 16, 2019 at approximately 1311 hours, a white female (hereinafter

"Fl ") with brown hair wearing a tan/forest green ball cap, dark colored tee-shirt, jeans, and boots

 is observed holding a white bucket walking through the site with a tool in her right hand.

Another white female (hereinafter "F2") with short blonde hair wearing a bandanna, a blue and

black striped hoodie, blue jeans, and boots was observed smoking a cigarette and holding a white

bucket with a red lid. F2 was also observed picking up objects in the dig site and putting them in

the bucket. F2 looks directly at the unit and a clear image of her face was captured.



                                                 10
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 12 of 25 PageID #: 12




         21.    On March 19, 2019 at approximately 1458 hours, a white male (hereinafter "Ml ")

 with brown hair wearing a ball cap, long sleeve camouflage shirt, blue jeans, and hiking boots

 was observed carrying a white bucket in his right hand and a water bottle in his left hand. Ml is

 observed putting a water bottle down on the ground and begins digging with a tool in the

 southwest edge of the site. *Note: Your Affiant identified this hole and water bottle to be the

 same one located during the TIE service on April 2, 2019. A small child (hereinafter "Cl") with

 blonde hair wearing an orange hoodie (with a black emblem and writing on the front), blue jeans,

 and black tennis shoes was observed walking through the site. C 1 was holding a bucket in his left

 hand and a crowbar in his right hand walking to the northern edge of the site. Another small

 child (hereinafter "C2") with dark hair and wearing an olive green long sleeve top and blue jeans

 is observed in the site. A bald white male (hereinafter "M2") with a mustache that tapers at the

 ends and droops to the chin is observed talking on a cell phone in the site. M2 was wearing blue

 jeans, a belt, boots, and a silver necklace. M2 is observed carrying a blue canvas bag containing

 various digging tools and a small pitch fork.

        22.     On March 22, 2019 at approximately 1816 hours, three males and two children

 were observed in the site. One of the males appeared to be Ml and the children appeared to be

 Cl and C2, all of whom were observed in the site on March 19, 2019. Ml was observed wearing

 a tan ball cap, blue tee-shirt, and blue jeans. Another white male (hereinafter "M3") wearing a

 ball cap, blue tee-shirt, and jeans and the third male (hereinafter "M4") wearing an orange and

 tan ball cap, white tee-shirt, blue jeans, and boots was observed in the site. M4 also had a black

 soft brace on his left arm. Cl was observed wearing a white tee-shirt, jeans, and black tennis

 shoes and C2 had an orange tee-shirt with black writing and logo on the front, blue jeans, and

orange and brown cowboy boots. Ml and M3 were observed sitting on the ground actively

                                                 11
Case 2:19-cm-00014-MEF Document 1                  Filed 04/25/19 Page 13 of 25 PageID #: 13




 digging in separate holes. *Note: Your A.ffiant identified the two holes to be the same ones

 observed and documented in the site located at the most southern edge of the site. M4 stood near

 Ml and M3, holding what appeared to be a small cooler and a tool in M4's right hand. Cl was

 observed holding a basket in his right hand and collecting objects out of one of the holes. C2 also

 had a basket in his right hand and a small shovel in his left hand. A red container was located on

 the ground near Ml 's hole. The group continue to dig in the site using crowbars, hammers, and

 other tools. Ml and M3 continued to dig in the holes located at the southern edge of the site.

 M2, identified as the same male observed in the area on March 19, 2019, is seen shirtless and

 wearing blue jeans, black sunglasses on his forehead, and boots. A tattoo is observed on M2's

 right shoulder and forearm. Video shows that M2 walks up to Ml 'sand M3's location carrying a

 long object, possibly a tool or firearm, that he throws down on the ground along with a long

 sleeved camouflage shirt. M2 shows Ml and M3 an object that he has in his left hand.

         23.    On March 24, 2019 at approximately 1531 hours, two females are observed in the

 site. One of the females appears to be Fl who was observed in the site on March 16, 2019. Fl is

 wearing a forest green with tan bill ball cap with two distinct lines on the left side of the cap.

 She also is wearing blue jeans with what appears to be a wrangler logo on the back right pocket.

 She had a purple shirt with a lot of color on the front. Another white female, (hereinafter "F3"),

 with blonde/red hair in   a bun at the top of her head   is wearing a green tie-dyed tank top, blue

 jeans, black slide shoes with a red Nike logo on the top, necklace, and bracelets on her right

 wrist. F3 is observed smoking a cigarette and has a tool in her left hand. F3 shows Fl an object

 that looks like an artifact that she gives to her. F 1 then shows F3 an artifact she has in her right

 hand. On March 24, 2019 at approximately 1331 hours, F3 stands directly in front of the system

 digging in the site with a tool. A clear view of F3 's face was captured by the system.

                                                  12
Case 2:19-cm-00014-MEF Document 1                   Filed 04/25/19 Page 14 of 25 PageID #: 14




             24.   On April 2, 2019, your A:ffiant reviewed the recording and photographs collected

 from the TIE installed on the trail and on March 22, 2019. At approximately 1849 hours, two

 males, one identified to be Ml , were observed walking and stopped to talk to each other on the

 trail. A clear view of Ml 's face and side profile was captured by the system. Ml has a mustache

 and dark curly hair. The view of the other individual was partially blocked however based on his

 clothing it appears the individual is M3. M3 is observed handing Ml an object which appears to

 be a piece of paper or money that Ml takes . C2 is observed holding a basket and is

 accompanying the two men on the trail. Ml , C2, and others are observed digging in the site on

 March 22, 2019 from 1709 through 1839 hours, according to the system deployed inside the

 archeological site.

         25.       On April 2, 2019, Liles informed your Affiant that he had information identifying

 Fl to be Rachel (last name unknown). LEO Liles stated Fl is a local resident in the area of where

 the archaeological site is located and is known to work at a local chicken house in the vicinity of

 the site.

         26.       On April 10, 2019, Jolivette met with Scott County Sheriff's Office Chief Deputy

 Billy Carnahan, who used to be the jail administrator at the Scott County Detention Center.

 Jolivette showed him the videos and photographs collected of the suspects. Due to working at the

 detention facility and booking three of the individuals into jail on prior charges, Carnahan was

 able to make the following identifications: F2 was D. W. with a date of birth in 1973 and social

 security number xxx-xx-xl 17; F3 was J. B. with a date of birth in 1986 and social security

 number xxx-xx-4216; and M2 was GARY mSTICE with a date of birth in 1974 and social

security number xxx-xx-8257.



                                                  13
Case 2:19-cm-00014-MEF Document 1                   Filed 04/25/19 Page 15 of 25 PageID #: 15




         27.    On April 16, 2019, your Affiant, Liles, Jolivette, and Cadle returned to the site to

 service the TIE installed on the trail, in the site, and on the road leading into the site. As officers

 arrived in the site, it was immediately apparent there was new illegal digging activity in the site

 location. Most of the new activity occurred at the northwestern edge of the site. Your Affiant

 observed approximately eleven new holes scattered throughout the site. A water bottle was

 observed near one of the holes and a cigarette butt was also discovered in the site.

        28.     On April 16, 2019, your Affiant reviewed the recordings and photographs

 collected from the TIE that was deployed on the trail. The video recordings and photographs

 documented the following activity on the trail: On April 4, 2019 at approximately 1813 hours,

 two white males were observed entering the trail leading to the archeological site. One of the

 males wore a dark grey tee-shirt, jeans, a black belt, and brown hiking boots and was observed

 carrying a piece of flattened piece of cardboard ai:id a white container. This male appears to be

 M3 who was documented digging in the site on March 22, 2019. The other male was wearing a

 forest green tee-shirt, blue jeans, hiking boots, and camouflage ball cap and had a cast on his left

 arm supported by a black sling secured around his neck. He is observed holding a white

 container. This individual appears to be M4 who was documented in the site on March 22, 2019.

 Both men are observed walking on the trail into the site. On April 4, 2019 at approximately 1916

 hours, M3 and M4 are observed leaving the site via the trail. M3 is observed carrying the white

 container which appears to have dirt in it in his right hand and the cardboard in his left. He is

 also wearing a camouflage ball cap.

        29.     On April 16, 2019, your Affiant reviewed the recording and photographs

 collected from the TIE that was deployed in the site. The video recordings and photographs

 documented on April 4, 2019 at approximately 1901 hours, show M4 with dirt on the knee area

                                                  14
Case 2:19-cm-00014-MEF Document 1                  Filed 04/25/19 Page 16 of 25 PageID #: 16




 of his jeans and holding a hammer in his right hand scraping the ground. He can be observed

 bending over and picking up an object off the ground and placing it in his right jean pocket. An

 orange emblem is observed on the front of his ball cap and a picture containing white and

 various colored graphics is observed on the front of his tee-shirt.

         30.    On April 16, 2019, your Affiant reviewed the photographs collected from the TIE

 which was deployed on the road leading into the site. The video recordings and photographs

 documented on April 4, 2019 at approximately 1816 hours, an older Ford Explorer bearing

 Arkansas license plate 689XTM is observed on the road leading into the site area. On April 4,

 2019 at approximately 1926 hours, the same Ford Explorer is observed leaving the area on the

 same road. M3 is the driver and M4 is the passenger in the vehicle.

        31.     On April 17, 2019, your Affiant sent the video recordings of suspects M3 and M4

 to Carnahan in an attempt to identify the individuals. Carnahan reviewed the recordings and

 identified M3 as THURMAN CHEESEMAN Jr. with a date of birth in 1977 and social security

 number xxx-xx-8878. Carnahan informed your Affiant that TIDJRMAN CHEESEMAN Jr. is

 WADE CHEESEMAN' S brother and a convicted felon.

        32.     On April 17, 2019, Special Agent, C~iminal Investigator, Morgan Amos assigned

 to the Ozark - St. Francis National Forest assisted your Affiant with identifying Fl. SA Amos

 conducted a search on Facebook, JusticeXchange, and LexisNexis. Through these searches

 conducted by SA Amos, information was found for a R. K. H. with a date of birth in 1991 and

 social security number xxx-xx-5015 . Your Affiant showed R. K. H. ' s photograph to Arkansas

 Game and Fish Commission Wildlife Officer Mac Davis who confirmed R. K. H. was Fl who

 was observed illegally digging in the archeological site.



                                                  15
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 17 of 25 PageID #: 17




        33.     On April 19, 2019, Davis identified M4 as T. P. C. with a date of birth in 2003,

 and who is the son of THURMAN CHEESEMAN Jr.

        34.     On April 22, 2019, your Affiant verified THURMAN CHEESEMAN Jr. resides

 at 6100 Persimmon Hill Road in Booneville, AR 72927, according to infonnation provided from

 AGFC officers who arrested him earlier in the day for being a felon in possession of a firearm.

 Upon his arrest, THURMAN CHEESEMAN Jr. provided AGFC officers and the Scott County

 Detention Center Jailers with his current address of 6100 Persimmon Hill Road, Booneville,

 Arkansas 72927. THURMAN CHEESEMAN Jr.'s current address was also listed in the law

 enforcement database, JusticeXchange, as 6100 Persimmon Hill Road Booneville, Arkansas

 72927. Your Affiant contacted U.S . Postal Inspector David L. Barrett, who verified the last name

associated with 6100 Persimmon Hill Road, Booneville, Arkansas was CHEESEMAN.

        35 .   On April 22, 2019, your Affiant verified GARY JUSTICE, who is believed to be

M2, and WADE CHEESEMAN, who is believed to be Ml, are both living at 6108 Persimmon

Hill Road, Booneville Arkansas 72927. Your Affiant received information from Davis who

issued JUSTICE a violation notice and arrested WADE CHEESEMAN on April 15, 2019.

During this contact, GARY JUSTICE and WADE CHEESEMAN provided an address of 6108

Persimmon Hill Road, Booneville Arkansas 72927 to AGFC officers and the Scott County

Detention Jailers. Your Affiant checked with Arkansas Valley Electric who confirmed the

utilities for this residence were in GARY JUSTICE'S name. Your Affiant contacted U.S. Postal

Inspector David L. Barrett, who verified the name associated with 6108 Persimmon Hill Road,

Booneville, Arkansas was WADE CHEESEMAN. Based on your Affiant' s training and

experience, it is common practice that looters tend to keep/retain artifacts in their homes to be

put on display or retain as part of their personal collections. Looters are also known to sell and

                                               16
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 18 of 25 PageID #: 18




 trade such items for monetary purposes. Therefore, your Affiant believes the search of the

 residence will reveal violations of Title 16, United States Code, Section 470ee(a).

          36.   The search will be executed with the assistance of Forest Service Archaeologist

 Roger Coleman who will be on site with his search team in order to identify archaeological

 artifacts.

         37.    In conclusion, based upon the information contained in this Affidavit, your

 Affiant has probable cause to believe the residence and vehicles referenced in Exhibit "A,"

 contain evidence of illegally obtained artifacts, as well as journals and/or log books containing

 information and records about the Hicks Archeological site and retrieved artifacts, screens, fan

 shroud, picks, hammers, flat-point shovel, other hand tools (all of which constitute the fruits and

 instruments of criminal violations); one purple Crown Royal bag that may be empty or contain

 artifacts; and clothing, hats and footwear that were worn by THURMAN CHEESEMAN Jr.

 during the commission of illegal digging and excavating at the Hicks Archaeological Site.

         38.    Forensic evidence. As further described in Attachment B, this application seeks

 perm1ss10n to locate not only electronically stored information that might serve as direct

 evidence of the crimes described on the warrant, but also forensic evidence that establishes how

 the device was used, the purpose of its use, who used it, and when. Nature of examination.

 Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am applying for

 would permit the examination of the device consistent with the warrant. The examination may

 require authorities to employ techniques, including but not limited to computer-assisted scans of

 the entire medium, that might expose many parts of the device to human inspection in order to

 determine whether it is evidence described by the warrant. There is probable cause to believe that

 this forensic electronic evidence might be on the device because:

                                                17
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 19 of 25 PageID #: 19




         a.      Data on the storage medium can provide evidence of a file that was once on the

 storage medium but has since been deleted or edited, or of a deleted portion of a file .

         b.      Forensic evidence on a device can also indicate who has used or controlled the

 device. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

 while executing a search warrant at a residence.

         c.     A person with appropriate familiarity with how an electronic device works may,

 after examining this forensic evidence in its proper context, be able to draw conclusions about

.how electronic devices were used, the purpose of their use, who used them, and when.

         d.      The process of identifying the exact electronically stored information on a storage

 medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

 evidence is not always data that can be merely reviewed by a review team and passed along to

 investigators. Whether data stored on a cellular telephone is evidence may depend on other

 information stored on the cellular telephone and the application of knowledge about how a

 cellular telephone behaves. Therefore, contextual information necessary to understand other

 evidence also falls within the scope of the warrant.

        e.      Further, in finding evidence of how a device was used, the purpose of its use, who

 used it, and when, sometimes it is necessary to establish that a particular thing is not present on a

 storage medium.

        f.       How the electronic device was used; data that was sent or received; and other

 records that indicate the nature of the offense.




                                                    18
Case 2:19-cm-00014-MEF Document 1                Filed 04/25/19 Page 20 of 25 PageID #: 20




        WHEREFORE, Your Affiant prays that a search warrant be issued to allow the search of

 the residence, outbuilding, curtilage, and vehicles described in Exhibit "A" for the seizure of

 items enumerated in Exhibit "B," constituting evidence in a criminal case.

                                                     Respectfully submitted,



                                                     Mia T. Prince, Special Agent
                                                     United States Forest Service


        Subscribed and sworn to before me on April       Z5       , 2019




                                                        Honorable Mark E. Ford
                                                        United States Magistrate Judge




                                                19
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 21 of 25 PageID #: 21




                                EXHIBIT "A" Search Warrant:
                        6100 Persimmon Hill Road Booneville, AR 72927


     1. 6100 Persimmon Hill Road Booneville, Arkansas 72927:
        Domicile:

         A 39 acre parcel of land located at 35 00 ' 40" N -94 09' 43" W (Scott County AR) and

 upon which is situated a single-wide mobile home 14' X 56' in dimension on cinder blocks. The

 mobile home is white in color with a flat metal roof with the front door facing west toward

 another residence located at 6108 Persimmon Hill Road.      The front of the home has four

 windows (an air condition unit in one of the front windows), one window on the right side, and

 wooden stairs leading to the front door.




                                             20
Case 2:19-cm-00014-MEF Document 1                 Filed 04/25/19 Page 22 of 25 PageID #: 22




        This mobile home is accessed from the rest area located on US 71 and the intersection of

 state highway 23 go south on US 71 from the rest area .6 of a mile to state highway 378. Turn

 right onto state highway 378 and travel 1.9 miles and turn onto Freedom Road. Turn left on

 Freedom Road for approximately 1.1 mile to Persimmon Hill Road. Approximately 1.2 miles on

 Persimmon Hill Road the driveways to the residence located at 6108 Persimmon Hill Road and

 mobile home located at 6100 Persimmon Hill Road is located. There are two mailboxes on the

 south side of the road with one black box containing the numbers 6108 and a white box without

 numbers.

    2. 6100 Persimmon Hill Road Booneville, Arkansas 72927:
       Vehicle(s):

       A. There are numerous unoccupied/inoperable vehicles located throughout the area.

       B. Thurman CHEESEMAN JR was last observed operating a Red Ford SUV containing
            AR license plate 689XTM registered to a Don HORN from Scott County, AR




                                             21
Case 2:19-cm-00014-MEF Document 1                    Filed 04/25/19 Page 23 of 25 PageID #: 23




                                  EXHIBIT "B" Search Warrant:
                       6100 Persimmon Hill Road Booneville, Arkansas 72927

         1.     Any cameras capable of capturing still or video photographic images and all

 removable media storage devices, discs, or media cards contained therein, capable of storing or

 transferring the captured still or video photographic images;

         2.     Any cell phone capable of capturing still or video photographic images and all

 removable media storage devices, or cards contained therein, capable of storing or transferring

 the captured still or video photographic image, and/or capable of connecting to the internet to

 disseminate such photos or facilitate use of an Instagram and/or Facebook account;

        3.      Any ledgers, logs, books, lists, photos, compilations, receipts and financial

 records reflecting the valuation of, advertised price of, and/or purchased price of artifacts, sales

 transactions, or mail receipts reflecting the shipment of artifacts by US Postal Service, or any

 commercial carrier;

        4.      Any ledgers, lists, photos, compilations, or records of customers who have

purchased, or requested artifacts; and any pick, square-point shovel, fan shroud, and/or wooden-

 framed screens resembling those items previously observed and photographed in site 3SC0132.

        5.     Any maps, commercially or personally produced, depicting the Ouachita National

Forest or other public or Indian lands, bearing markings, writing, or other graphic annotations

that indicate caves, bluff shelters, and/or archaeological, pre-historic or historic sites, or other

information related to locating and retrieving artifacts on, or within the proclamation boundary of

the Ouachita National Forest, public lands or Indian lands;

        6.     Any computer(s), whether capable of internet connectivity or not, and capable of

storing, receiving or transferring photographic images, and non-image data, or computer(s) used

                                                22
Case 2:19-cm-00014-MEF Document 1                       Filed 04/25/19 Page 24 of 25 PageID #: 24




 to support and maintain the suspect's Instagram and/or Facebook accounts displaying artifact

 hunting and related comments, and all removable media storage devices contained in, on, or

 attached to said computer(s), and any media storage devices, discs, or media cards labeled as

 such relating to the hunting, collecting, or selling of artifacts.

            7.   Any pre-historic or historic artifact, whether composed of stone, bone, fiber,

 wood, animal shell, tooth, clay or ceramic composite, or any other material, bearing evidence of

 ancient human alteration and manufacture indicative of items utilized by historic cultures (in

 excess of 100 years) or ancient peoples and cultures.

            8.   Any clothing that can be identified by officers as being worn by suspects during

 illegal excavating activities in the site.

            9.   Firearms, bullets, shell casmgs, bullet fragments, and all other firearm

 components.

         The inclusion of cameras, computers, cell phones, and related electronic media storage

 devices among items to be seized by nature of their design imply and require the additional

 search of their internal contents after seizure of such devices to obtain relevant evidence. This

 search requires forensic expertise and cannot be accomplished immediately upon seizure of such

 devices.

        Therefore, your affiant requests that law enforcement officials or other forensic/technical

specialist(s) working for law enforcement be authorized to execute this warrant and search any of

the above referenced electronic di:,vices seized pursuant to this warrant; and make an image copy

of the electronic data stored on such device(s) at a place and time other than the initial execution

of this search warrant upon the premises described in Exhibit "A."



                                                   23
Case 2:19-cm-00014-MEF Document 1                      Filed 04/25/19 Page 25 of 25 PageID #: 25




         This search is requested to include any seized electronic device's data processmg

 hardware and the internal storage devices and any other devices, mechanisms or parts of such

 devices that are capable of collecting, displaying, converting, storing or concealing electronic

 data, to include images.

         Particularly, the data and images sought in the search of such devices include photos of

 the Hicks site and other archaeological sites, activity at these sites, photos of any artifacts and the

 accompanying metadata of all such photos; any stored text messages referencing the location,

 collection and/or retrieval of artifacts and/or the selling of any artifacts; any electronic maps

 depicting the Ouachita National Forest or other geo-location records depicting the Ouachita

 National Forest; and data pertaining to the offering for sale any artifacts, and/or any word

 documents or files referencing the location, collection, and/or retrieval of artifacts.

        Your Affiant is aware that the recovery of data by a computer forensic analyst takes

 significant time, and much the way recovery of narcotics must later be forensically evaluated in a

 lab, digital evidence will also undergo a similar process. For this reason, the "return" inventory

 of forensically obtained data from the aforementioned devices will necessarily be delayed until

 reasonably made available by the requested means.




                                                  24
